

116 HRES 675 IH: Expressing the sense of the House of Representatives that socialist proposals such as Medicare for All, student loan forgiveness, and the Green New Deal with a guaranteed job for all, are antithetical to American foundational values of self-responsibility and opportunity, and by guaranteeing these programs as “rights”, we risk abandoning our actual rights.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 675IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Walker (for himself, Mr. Brooks of Alabama, Mr. DesJarlais, Mr. Fulcher, Mr. Gaetz, Mr. McClintock, Mr. Murphy of North Carolina, Mr. Williams, Mr. Gibbs, Mr. Fleischmann, Mr. Riggleman, Mr. David P. Roe of Tennessee, Mr. Banks, Mr. Cloud, Mr. Hice of Georgia, Mr. Rutherford, Mr. Weber of Texas, Mr. Guest, Mr. Chabot, Mr. Emmer, Mr. Crawford, Mr. LaMalfa, Mr. Wilson of South Carolina, Mr. Spano, Mr. Kelly of Mississippi, Mr. Duncan, Mr. Kevin Hern of Oklahoma, Mr. Crenshaw, Mr. Marshall, Mr. Lamborn, Mr. King of Iowa, Mr. Wittman, Mr. Davidson of Ohio, Mr. Conaway, Mr. Comer, Mr. Johnson of Louisiana, Mr. Wright, Mr. Babin, Mr. Gooden, and Mr. Mullin) submitted the following resolution; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that socialist proposals such as Medicare for
			 All, student loan forgiveness, and the Green New Deal with a guaranteed
			 job for all, are antithetical to American foundational values of
			 self-responsibility and opportunity, and by guaranteeing these programs as rights, we risk abandoning our actual rights.
	
 Whereas, on February 7, 2019, Representative Alexandria Ocasio-Cortez and Senator Edward Markey introduced H. Res. 109 and S. Res. 59, respectively, resolutions recognizing the duty of the Federal Government to create a Green New Deal;
 Whereas, on February 27, 2019, Representative Pramila Jayapal and Senator Bernard Sanders introduced H.R. 1384 and S. 1129, respectively, legislation to establish a Medicare-for-all national health insurance program;
 Whereas several Democratic Presidential candidates have proposed tuition-free college or wealth redistribution policies;
 Whereas, in socialism, the value of States and municipal government goes away and keeps government away from the people, instead favoring a centralized ruling body;
 Whereas increasing taxes for Americans to redistribute wealth would eliminate the incentive for the American ingenuity which has made the United States the most productive country in the world;
 Whereas eliminating private medical insurance options for nearly half of the population currently covered by employers and replacing it with a government-run system would result in a decrease in the quality and availability of care;
 Whereas a guaranteed job for those who are unable or unwilling to work violates the treasured principle of self-responsibility and merit-based opportunity;
 Whereas the late Charles Krauthammer defined the difference between political rights and economic rights, likening political rights to examples of free speech, worship, and freedom from government overreach, and cultural and economic rights as social and economic services guaranteed by the state;
 Whereas the idea of social and economic rights creates a dependence on the state for necessities and can begin to replace the importance of political rights;
 Whereas there is no form of socialism, whether extreme or modified, that has worked in other countries due to civil unrest and economic hardship for citizens;
 Whereas the United States is a large robust country with enormous economic capacity due to the ability of citizens to live unencumbered by arbitrary taxes, fees, and mandates from the Federal Government; and
 Whereas socialist proposals create government dependence for social services and neglect the identity of American political culture and freedom: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the role of the United States Federal Government is to provide opportunities to increase individual economic opportunity and self-empowerment;
 (2)the proper role of the United States Federal Government is governed and outlined by the United States Constitution;
 (3)current socialist proposals are working against the defined role of government and abandon the values which make us American;
 (4)capitalism is the pinnacle of American democracy and economic freedom; (5)the aforementioned proposals promote socialism and undermine the American founding principles of individual freedom and liberty;
 (6)despite any flaw in our political system, our political representatives in this compound Republic should be mindful and committed to promoting individual responsibility and merit-based opportunity;
 (7)our belief is in the individual; government becomes dangerous when power shifts from the individual to big government and the collective state;
 (8)the United States House of Representatives promotes capitalism and the free market as a way to empower Americans across all walks of life to access economic opportunities and political freedoms;
 (9)the United States House of Representatives should continue to focus on policies which enrich the American identity by promoting self-responsibility and fostering opportunities through the free market and a healthy economy; and
 (10)the Federal Government should only do things that need to be done on the Federal level, like interstate commerce and the collective defense.
			